Name: Council Decision (EU) 2015/1294 of 20 July 2015 on the conclusion, on behalf of the European Union and its Member States, of the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  Africa;  Europe;  economic policy
 Date Published: 2015-07-29

 29.7.2015 EN Official Journal of the European Union L 199/6 COUNCIL DECISION (EU) 2015/1294 of 20 July 2015 on the conclusion, on behalf of the European Union and its Member States, of the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(6) thereof, Having regard to the Act of Accession of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision (EU) 2015/733 (1), the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part (2), to take account of the accession of the Republic of Croatia to the European Union (the Protocol) has been signed, subject to its conclusion. (2) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Croatia to the European Union (3) is hereby approved on behalf of the Union and its Member States. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to give, on behalf of the Union and its Member States, the notification provided for in Article 6(2) of the Protocol (4). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 July 2015. For the Council The President F. MOGHERINI (1) Council Decision (EU) 2015/733 of 9 October 2014 on the signing, on behalf of the European Union and its Member States, and provisional application of the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 117, 8.5.2015, p. 1). (2) The text of the Agreement is published in OJ L 311, 4.12.1999, p. 3. (3) The text of the Protocol has been published in OJ L 117, 8.5.2015, p. 3, together with the decision on its signing. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.